Citation Nr: 1726583	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  09-47 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for paranoid schizophrenia.

2.  Entitlement to an initial compensable rating higher for sacroiliac injury and weakness (low back disability).

3.  Entitlement to a 10 percent evaluation based on multiple, non-compensable, service connected disabilities, under 38 C.F.R. § 3.324.

4.  Entitlement to service connection for diabetes mellitus type II.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a prostate disorder.

7.  Entitlement to service connection for a bilateral knee disorder.

8.  Entitlement to service connection for bilateral pes planus (flat foot).

9.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1957 to November 1966 and in the U.S. Air Force from November 1966 to September 1974.  Although he served during the Vietnam Era, the National Personnel Records Center (NPRC) has confirmed that the Veteran did not have any service in the Republic of Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which established service connection for paranoid schizophrenia and the low back disability, and assigned each an initial 0 percent rating, effective from March 11, 2008, the date the claims were filed.  The Veteran appealed for initial compensable ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

Subsequently, in a February 2017 rating decision, the RO increased the rating for the Veteran's paranoid schizophrenia from 0 to 30 percent as of the date service connection was established.  
He has since continued to appeal, requesting an even higher initial rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of a compensable initial rating for a low back disability and service connection for a left shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's paranoid schizophrenia has not casued occupational and social impairment with reduced reliability and productivity; occupational and social impairment, with deficiencies in most areas; or total social and occupational impairment.  

2.  The issue of entitlement to a 10 percent rating based on multiple, noncompensable service-connected disabilities has been rendered moot by reason of assignment of a schedular disability rating of at least 10 percent for his service connected psychiatric disability for the full appeal period, from March 11, 2008 to the present. 

3.  The Veteran did not serve in the Republic of Vietnam during the Vietnam Era, and has not been shown to have otherwise been exposed to herbicidal agents during service.  The weight of the probative evidence is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed diabetes, hypertension and prostate disorder either began during or was otherwise caused by his military service.

4.  The weight of the probative evidence is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed bilateral knee disorder and bilateral pes planus either began during or was otherwise caused by his military service.  


CONCLUSION OF LAW

1.  The criteria are not met for a rating higher than 30 percent for paranoid schizophrenia.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.321, 4.1-4.14, 4.130, DC 9203 (2016).

2.  The criteria for a 10 percent rating for multiple non-compensable service-connected disabilities are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.324 (2016).

3.  The criteria for service connection for diabetes mellitus, hypertension and prostate have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for a bilateral knee disorder and bilateral pes planus have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file) for his service-connected psychiatric disability, which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

The Board acknowledges that no VA medical examination and medical nexus opinion has been obtained with respect to the Veteran's service connection claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  While the Board has considered the Veteran's lay assertions, the standards of McLendon are not met in this case.  The service treatment records are unremarkable for any complaint, treatment, or diagnosis of these conditions.  Moreover, there is no allegation of treatment for or symptoms and manifestations of these conditions during active service.  Thus, there is no in-service disease, injury, or event to which the Veteran's currently diagnosed disabilities could be related.  In essence, there is no probative or credible evidence of an in-service disease or injury for these issues, and no credible evidence of persistent/recurrent symptoms since service.  Therefore, a VA examination and medical nexus opinion is not warranted for the service connection claims.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (recognizing that there is not a duty to provide an examination in every case).  
 
The Board notes that the Veteran's claims file was lost and had to be rebuilt.  In a case like this in which a claimant's records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, this heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).  Here, the Veteran was notified that his claims file was lost and it was requested that he provide VA with any evidence he had.  VA also took efforts to reconstruct the file to the extent possible.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999),Fenderson, 12 Vet. App. 125-126.  A Veteran's entire history is reviewed when making a disability determination, but past medical reports do not have precedence over current medical findings.  38 C.F.R. § 4.1.  

A.  Psychiatric Disability

Mental disorders are evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

During the course of this appeal, the rating criteria were revised to update references pertinent to the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (5th ed.) (DSM-5).  Those changes included removal of the multi-axis system, Global Assessment of Functioning (GAF) score method of assessment, but did not invalidate the previously reported GAF scores.  No additional substantive revisions have been made to VA's General Rating Formula for Mental Disorders.  See 80 Fed. Reg. 14,308  (Mar. 19, 2015). 

The General Rating Formula for Mental Disorders provides the following criteria:
A 10 percent disability rating is assigned when schizophrenia causes occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by continuous medication.  
38 C.F.R. § 4.130. 

A 30 percent rating is assigned when when schizophrenia causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent is assigned when when schizophrenia causes occupational and social impairment with reduced reliability and productivity, due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is assigned when schizophrenia causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when schizophrenia causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  However, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  

In addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  He is competent, as a layman, to report on that as to which he has personal knowledge, such as depressive symptoms, grief over a son passing away in 2014, and hearing voices.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  However, as a layman, without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on the severity of his psychiatric disability in relation to the applicable rating criteria, since this is a medically complex matter that requires particular expertise in clinical psychology and psychiatry, which he simply does not possess.  In contrast, the examiners were experts in clinical psychology/psychiatry and took into consideration the Veteran's subjective complaints, social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of his paranoid schizophrenia.  So this determination is multi-factorial, based on all of the relevant medical and other evidence, not just predicated on his lay statements.

As background, the Veteran had an in-service Medical Board report in July 1974, which diagnosed paranoid chronic schizophrenia since 1970, with acute intermittent exacerbations, and noted marked impairment for military duty and severe impairment for social and vocational rehabilitation.  The Medical Board found the psychiatric disability was incurred during service and did not pre-exist active duty. A September 1974 Physical Evaluation Board recommended discharge, finding the Veteran unfit because of the schizophrenia disability, and assigned a 70 percent disability, for the purposes of the PEB's assessment of his disability.  Likewise, in the Veteran's December 2009 substantive appeal, he stated, "I have had service connected seventy compensable percentage of physical disability and have been FT, enrolled in the Dept. of Veterans Affairs care system in the priority one group since 10 SEPT 74."  

However, despite the Veteran's contentions otherwise, the in-service 70 percent rating of his PEB is not controlling upon the Board's present determination of his appeal for an increased rating for VA compensation benefits as it is based on a different set of criteria.  This appeal, and the rating that is assigned by VA, is based on VA regulations, and specifically the schedular rating criteria of 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

At the Veteran's initial VA examination in July 2008, the examiner diagnosed the Veteran with paranoid schizophrenia and major depressive disorder (MDD).  
At that examination, the Veteran reported he was then married to his second wife of 40 years, had 6 biological children with whom he had very close relationships, and had completed high school.  Following service, the Veteran worked as an electrician and then at the Ford Motor Company from 1978 until he retired in 2005.  The Veteran reported a history of suicidal attempts in the 1970s, and in-service psychiatric hospitalizations.  However, such symptoms are not relevant to this appeal, as the Veteran did not file his claim for an increased rating until 2008, and as such, the symptoms he experienced in the 1970s are immaterial.

The Veteran arrived on time for the evaluation; was appropriately dressed and groomed and appeared his stated age; he was responsive and cooperative; presented with a full range of affect and relaxed mood; good eye contact; normal rate and tone of voice; relevant and coherent speech suggesting an absence of thought disorder; no evidence of current suicidal or homicidal ideas or psychotic disturbance (hallucinations or delusions); was able to perform his activities of daily living; and had no problems in understanding directions and consistent in his efforts.  Notably, the examiner also noted diagnostic testing suggested divided attention deficits, recent cognitive decline, persecutory ideas of moderate severity and he only showed a mild level depression, such that he did not meet DSM-IV criteria for a diagnosis of MDD despite episodes of depressed mood.  The examiner summarized that in his opinion, the Veteran's paranoid schizophrenia had not worsened, although he was still exhibiting residual persecutory ideas, which were moderate in severity and his MDD was found to be mild in severity.  Accordingly, the examiner assigned a Global Assessment of Functioning (GAF) score of 70.  A GAF score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  

At the Veteran's most recent May 2015 VA exam, the examiner diagnosed schizophrenia.  Regarding mental health stability, the Veteran referenced being stable "for a while," initially noted since 1989; feeling depressed at times lasting for a few minutes to an hour at a time, occurring about one time every few weeks.  He denied that these feelings interfered with his daily functioning or carrying out any activities or events that he wanted to, although he reported sleeping less when feeling depressed, noting that this occurs about twice per month, but typically gets plenty of sleep and feels rested the next day; denied any dreams waking him up or interfering with his sleep; denied feelings of worry, nervousness, thoughts keeping him awake, and concerns about being followed or hurt.  However, he stated that he hears voices "sometimes," hears the voice of his son and waits for him to come home, though he knows his son has passed away.  The Veteran denied having had any involvement with mental health since the 1980s and he was not taking any psychiatric medications.  Overall, he described his mental health condition as currently stable, with some continued issues with depressed feelings, grief, and hearing voices.  

Objectively, the May 2015 VA examiner assessed the Veteran with depressed mood; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; disturbances of motivation and mood.  On mental status examination, the examiner observed the Veteran was on time and was alert and oriented to person, place, time, and reason for visit; asked additional questions about date, day of week, location, and city; and naming items, with no noted issues related to cognitive functioning; was neatly and casually dressed with good hygiene; consistent eye contact; cooperative in answering all questions; flat affect; tearful during discussion of his son's passing, though attempted to restrict this affect; and normal rate of speech.  Thus, the May 2015 examiner summarized the disability as having occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods, of significant stress, or symptoms controlled by medication.  The Board notes that this characterization more correctly approximates the criteria for maintaining a 10 percent rating for a mental disorder, although the Board will not disturb the presently assigned 30 percent initial rating.  

Again, the Board notes that the Veteran is competent to report symptoms of his schizophrenia disability, but not to identify a specific level of disability.  The medical findings in this case directly address the criteria under which this disability is evaluated and the objective medical evidence is accorded greater weight than the subjective complaints of increased symptomatology.  

Thus, there is highly probative evidence against a finding that the MDD manifests occupational and social impairment with reduced reliability and productivity, occupational and social impairment, with deficiencies in most areas, or total social and occupational impairment.  

Rather, there has been no contention or indication of occupational impairment that would form a basis for assigning a higher rating.  Importantly, while the Veteran reported to the May 2015 examiner that he is currently unemployed (having retired in 2006), there is no contention or medical evidence to suggest that his service-connected psychiatric disability, in particular, has caused him to become unemployed or to be unable to obtain or maintain substantially gainful employment.  

Although the Veteran has some social impairment due to his psychiatric disability, this is insufficient as a sole basis for a higher rating under the General Rating Formula, as social and occupational impairment are components of the Veteran's current rating.  38 C.F.R. § 4.126(b).  Overall, then, the Veteran has not been shown to exhibit the type, frequency and severity of symptoms required for a higher 50 percent rating, or greater.  See Mauerhan v. Principi, 16 Vet. App. 436.  Lastly, there is no basis to further stage the disability.

Referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  Further, the Veteran's psychiatric disability primarily manifests in symptoms that are neither unusual nor exceptional.  The Board finds that the schedular evaluations assigned for the Veteran's service-connected psychiatric disability are adequate in this case.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, there is no basis for extraschedular discussion in this case.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

B.  Multiple Non-Compensable Service-Connected Disabilities

Early in the pendency of this appeal, the Veteran claimed entitlement to a 10 percent rating for multiple non-compensable service-connected disabilities, particularly due to initial 0 percent ratings for his low-back disability and psychiatric disability.  When a Veteran has two or more separate, permanent, service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324.  However, during the pendency of the appeal, in a February 2017 rating decision, the AOJ partially increased the rating for paranoid schizophrenia to a 30 percent, or compensable, rating.  In light of the Veteran's compensable rating for a service-connected disability, the Board finds that the claim for a 10 percent rating under § 3.324 is now moot as a matter of law and the appeal is dismissed.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, including diabetes mellitus, and cardiovascular-renal diseases including hypertension, and arthritis, if such is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Here, the Veteran does not meet the criteria for presumptive service connection.  The record does not show diabetes, hypertension or arthritis was diagnosed, much less manifested to a compensable degree (10 percent) during service or within a year following separation, that is, by September 1975.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

As an alternative to the nexus requirement, service connection for this chronic disability may be established through a showing of continuity of symptomatology since service. 38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Diabetes Mellitus, Hypertension, Prostate Disorder

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307 (a)(6)(iii).  
Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.307 (a)(6).  The presumption of service connection requires exposure to an herbicidal agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Applicable listed diseases include Type 2 diabetes and prostate cancer.  38 C.F.R. § 3.309(e).

As an initial matter, there is no possibility of presumptive service connection for herbicide exposure in this case.  In the absence of verified service the Republic of Vietnam during the Vietnam Era, there is no presumed exposure to herbicidal agents.  As alluded to, the Veteran's active duty in the U.S. Air Force included service during the Vietnam Era.  However, the NPRC responded to a PIES inquiry that the Veteran did not have any service in the Republic of Vietnam, and there is no other indication in his service personnel records of exposure to herbicidal agents.  Thus, there is no basis for presumptive service connection for herbicidal agents exposure for the diabetes, hypertension (although this is not a herbicide presumptive disease), and prostate disorder claims.

As for the possibility of direct service incurrence of these disabilities, the Veteran's VA treatment records show treatment and diagnoses for Type 2 diabetes mellitus, hypertension, and prostatitis as well as a reported past surgical history of three prostate surgeries.  Concerning the Veteran's prostate claim, in the Veteran's December 2009 substantive appeal, he stated, "I have had an enlarged prostate condition since Korea, which was 1958."  

Nonetheless, there is no indication in the service treatment records of complaint, treatment or diagnoses of diabetes mellitus, hypertension or any prostate disorder, despite his contentions otherwise, during his active duty.  Moreover, there is no allegation of treatment for or symptoms and manifestations of diabetes and hypertension during active service.  Also, there is no competent medical nexus evidence that would relate his current diabetes, hypertension, or prostate disorder (diagnosed as prostatitis) back to active duty service.  See Shedden, 381 F.3d at 1163.

Diabetes mellitus, hypertension, and a prostate disorder require clinical testing, not lay observation, so the Veteran is not considered competent (meaning medically qualified by training or experience) to relate such disabilities to service.  See Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310; and 38 C.F.R. § 3.159(a)(2).  Rather, the determination of both the diagnosis and etiology of these diseases requires medical expertise that the Veteran fails to possess.  There is then no need to address whether his lay statements in this regard are also credible.  Id.  
The Board concludes the evidence does not support the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeals are denied.

Bilateral Knee Disorder and Bilateral Pes Planus (Flat Feet)

The Veteran's VA treatment records show treatment and diagnoses for bilateral pes planus, and several bilateral knee diagnoses, including osteoarthrosis and unspecified internal derangement of the knees, and past medical history of degenerative joint disease (arthritis) of the knees.  Thus, the Board does not dispute that he Veteran currently has chronic knee and feet disabilities.  

Nonetheless, there are is no record of treatment or diagnoses of any chronic knee, pes planus or left shoulder disorder during service.  Also, there is no competent medical nexus evidence that would relate any current knee, or pes planus back to active duty service.  See Shedden, 381 F.3d at 1163.

Moreover, the Veteran has indicated a history of orthopedic symptomatology, such as pain in his knees, shoulder and feet, which he has been competent to observe.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  In contrast, he is not competent to relate such disabilities to service.  Rather, the determination of both the diagnosis and etiology of these orthopedic diseases requires medical expertise that the Veteran fails to possess.  There is then no need to address whether his lay statements in this regard are also credible.  See Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310; and 38 C.F.R. § 3.159(a)(2).  Moreover, to the extent he would assert a long history of pain for these disabilities dating back to service, such would not be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Indeed, at the August 2016 VA geriatric medical history for treatment purposes, he reported bilateral knee pain, which he allegedly sustained after a fall from the garage roof in 2014.  The Board concludes the evidence does not support the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeals are denied.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  The Board finds the Veteran's lay statements, concerning the history of his orthopedic symptoms, are not credible, and thus not probative in support of his claims.  

The Board concludes the evidence does not support the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeals are denied.


ORDER

The claim for an initial rating higher than 30 percent for paranoid schizophrenia, is denied.

The claim for a 10 percent evaluation based on multiple, non-compensable, service connected disabilities, under 38 C.F.R. § 3.324, is dismissed.

The claims for service connection for diabetes mellitus, hypertension, a prostate disorder, a bilateral knee disorder, and bilateral pes planus are denied.  



REMAND

Concerning the increased rating for a low back disability, the May 2015 examiner diagnosed lumbosacral strain/sacroiliac injury, since 1974.  However, the examiner also noted the Vetera is diagnosed with IVDS.  The examiner also found the Veteran has mild radiculopathy on the right lower extremity.  

Additional medical comment from the May 2015 VA examiner is needed to help resolve the claim for a compensable initial rating for the low back disability.  The Board observes that the examiner provided addendum opinions against the claim in January 2017, and again in February 2017.  The examiner opined in January 2017, "There is a lack of nexus [by his IVDS] to his low back injury and therefore it would be less likely than not that his IVDS of his lumbosacral spine not diagnosed until 2008 per radiology studies is a progression and/or related to the [V]eteran's service connected sacroiliac injury and weakness.  It would be more likely than not that this represents age progression wear and tear changes."  Then, the examiner opined in February 2017, "The [V]eteran's decreased range of motion, painful motion and tenderness would be more likely than not related to his IVDS of his LS spine."  

However, the examiner did not provide any rationale for the February 2017 addendum opinion, which the Board finds to be necessary in this case as it provides negative medical opinion evidence against the claim for a compensable rating.  
Also, the examiner did not opine whether radiculopathy, specifically, was also due to his IVDS as distinguished from the service-connected sacroiliac injury.

Moreover, the examiner did not comment on whether the Veteran's documented arthritis is also attributable to his service-connected sacroiliac injury and weakness.  The Veteran also did not comment on whether, to any extent, that the Veteran's lumbosacral spine arthritis also manifests in painful motion, including any limitation of motion due to pain, and radiculopathy involving either lower extremity.  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

With respect to the left shoulder claim, VA treatment records note recent treatment for shoulder pain and a past medical history of a chronic shoulder disability of non-probable impingement syndrome with rotator cuff tendonitis.  Moreover, an August 1974 service treatment record, "Line of Duty Determination" records an injury to the left shoulder, arm and neck, from an in-service motor vehicle accident, that was determined to be in the line of duty.  See Service Treatment Records, at p. 19.  The Board finds a remand is necessary for a VA examination and opinion on whether any current left shoulder disorder is etiologically linked to his active duty service.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); and McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request an addendum opinion from the May 2015 spine examiner on the following questions, or if not available, to another examiner.  If an opinion cannot be provided without an examination, one should be provided.  

(a) Provide a rationale for the February 2017 addendum opinion explaining in specific detail why the Veteran's service connected back disability should not encompass IVDS, arthritis and radiculopathy.  

(b) Clarify whether the Veteran's radiculopathy, specifically, was also due to his IVDS or to his service-connected sacroiliac injury.

(c) Opine whether any lumbosacral spine arthritis is at least as likely as not related to his service-connected sacroiliac injury and weakness.  If so, the examiner should also comment on the extent of functional impairment, if any, produced by any lumbosacral spine arthritis.  Specifically, the examiner should comment on whether the Veteran's lumbosacral spine arthritis manifests in (a) painful motion, including any limitation of motion due to pain, and (b) radiculopathy involving either lower extremity.

3.  Obtain a medical opinion to determine the nature and etiology of the Veteran's left shoulder disorder. Confirm whether the Veteran currently has a left shoulder disability.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any present, identifiable left shoulder disorder either began during or was otherwise caused by his active duty service.  Why or why not?  In so doing, the examiner should review the August 1974 service treatment record, "Line of Duty Determination" records an injury to the left shoulder, arm and neck, from an in-service motor vehicle accident; as well as the August 2016 VA geriatric medical history for treatment purposes, in which the Veteran reported shoulder pain since falling from the garage roof in 2014.  

4.  Then readjudicate the low back and left shoulder claims.  If this claim is not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


